DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connection rod respectively hinge-coupled to the middle portion of the gearshift at both ends thereof” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (See 35 USC 112(b) rejection hereinbelow for more explanation)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a connection rod (50) respectively hinge-coupled to the middle portion (11) of the gearshift (10) at both ends thereof”. It is unclear whether “both ends thereof” refers to both ends of the connection rod (50) or both ends of the gearshift (10). The specification and drawings show neither. The connection rod 50 is connected to the middle portion 11 of the gearshift, but only one end of the connection rod is connected to the gearshift, with the other end being connected to holder bracket 41. (see Fig. 2) Conversely, the connection rod 50 is connected to the gearshift only at the middle portion 11, and not the ends (10a, 10b) of the gearshift (10). For the purpose of further examination on the merits, the limitation in question will be understood to require the connection rod is connected to the gearshift at a middle portion of the gearshift. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-10, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hirohide (JP 58207120 - cited by Applicant).
Claim 1. (Currently Amended) A gearshift device for transmitting a gear shifting operation to a driving gear assembly (inside transmission case 1), comprising:
a shaft (4) of which one end is connected to one end of the gearshift (15) so as to enable rectilinear movement along the axial direction (X) and rotation along the circumferential direction (Y) according to the gear shifting operation;
a shift arm (5) of which one end is connected to the other end of the shaft (4) so as to enable rectilinear movement and rotation corresponding to each of the rectilinear movement and rotation of the shaft, and of which the other end is selectively coupled to a first shift rail (41) and a second shift rail (42) connected to the driving gear assembly;
a shaft holder (3, See Fig. 4) fixed to a vehicle body, slidably accommodating the shaft (4), and restricting the position of the shaft (4); and

Claim 2. The gearshift device according to claim 1, wherein upon pivot operation of the gearshift (15) around a point of the middle portion in the axial direction (X) of the shaft (4), the shaft (4) is moved forward or backward within a predefined range in the axial direction (X), and the shift arm (5) is selectively coupled to any one of the first shift rail (41) and the second shift rail (42).  
Claim 3. The gearshift device according to claim 1, wherein upon pivot operation of the gearshift (15) around a connection point (See Figs. 3 , 4) of the gearshift and the shaft (4) in the circumferential direction (Y) of the shaft, the shaft (4) rotates within a predefined range in the circumferential direction (Y), and the shift arm (5) rotates around the other end of the shaft (4) to slide the coupled first shift rail (41) or second shift rail (42) in the axial direction of the first shift rail or the second shift rail.  
Claim 4. The gearshift device according to claim 1, wherein the shift arm (5) further comprises a coupling part (39 or 40) at a point where the shift arm (5) is coupled to any one of the first shift rail (41) and the second shift rail (42), and the coupling part is inserted into a groove (see grooves 41a or 42a) formed in the first shift rail (41) or the second shift rail (42) so that the shift arm (5) is selectively coupled to any one of the first shift rail (41) and the second shift rail (42).  
Claim 5. The gearshift device according to claim 4, wherein a ratio (c) of a distance from the other end of the gearshift (15) to the connection point of the shaft (4) and the shift arm (5) to a distance (d) from the coupling part to the connection point of the shaft and the shift arm is larger than a ratio of distance (a) from the other end of the gearshift (15) to the point of the middle portion to a distance (b) from one end of the gearshift to the point of the middle portion (See annotated Fig. 3 below).

    PNG
    media_image1.png
    274
    236
    media_image1.png
    Greyscale

Claim 7. (Currently Amended) The gearshift device according to claim 1, wherein one end of the gearshift (15) is hinge-connected to one end of the shaft (20).  
Claim 8. (Currently Amended) The gearshift device according to claim 1, wherein the connection rod (13) further comprises a lever bracket (See Fig. 5) in U-shaped cross section covering around the point of the middle portion (14) of the gearshift (15).  
Claim 9. (Currently Amended) The gearshift device according to claim 1, wherein the connection rod (13) further comprises a connection bracket (See Fig. 5) in U-shaped cross section hinge- connected to the holder bracket (18).
Claim 10. (Currently Amended) The gearshift device according to claim 1, further comprising: a lever holder (18) coupled to one end of the shaft (4) to operate integrally with the shaft (4), wherein one end of the gearshift (15) is hinge-connected to the lever holder (See Fig. 3).
Suggested Possible Allowable Subject Matter
Claim 6 might be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Allowance would depend upon the particulars of the language chosen, and an updated search may be necessary. For those reasons, while this is a suggested .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/THOMAS A MORRISON/               Primary Examiner, Art Unit 3658